           Case 1:20-cv-04694-BMC Document 27 Filed 04/06/21 Page 1 of 3 PageID #: 101
                                              THE LAW OFFICES OF
                                    FAUSTO E. ZAPATA, JR., P.C.
Broadway Chambers Building                                                          Tel: 212-766-9870 / Fax: 212-766-9869
277 Broadway, Suite 206                                                                         Email: fz@fzapatalaw.com
New York, New York 10007                                                          Web: www.LaborEmploymentLawFirm.com

                                                       April 6, 2021

          Brian M. Cogan
          U.S. District Court Judge
          U.S. District Court
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201

                                                Re:     Omar Sanchez, et al. v. Karen Gardens Apartment
                                                        Corp., et al., EDNY Case No. 20 Civ. 4694

          Dear Judge Cogan,

                  This office represents the Plaintiff in the above referenced matter. This action involves
          claims by my clients, former janitors employed by Defendants, who were retaliated against as a
          result of engaging in activities protected under the Fair Labor Standards Act and New York
          Labor Law.

                 I submit this jointly composed letter on behalf of the parties to request a pre-motion
          conference, pursuant to Your Honor’s Individual Practices, seeking sanctions pursuant to FRCP
          37 and Local Civil Rule 37.3.

                  A. Plaintiffs’ Comments

                  Plaintiff served Notices of Deposition, on consent by the parties, on February 9, 2021, for
          Defendant Balagot and Defendant Karen Gardens Apartment Corp., via FRCP 30(b)(6). The
          parties rescheduled these depositions to accommodate the parties’ schedules on two occasions.

                  On March 30, 2021, Defendants deposed Plaintiff Omar Sanchez and Plaintiff deposed
          Defendant Balagot. Notably, Mr. Balagot was supposed to also act as Defendant Karen Gardens
          Apartment Corp.’s FRCP 30(b)(6) witness with respect to the sum and substance of Plaintiffs’
          previous lawsuits, and resolution thereof, against Defendant Karen Gardens Apartment Corp. and
          what, if any, information Defendant Karen Gardens Apartment Corp.’s shareholders were
          provided concerning the resolution of Plaintiffs’ prior litigation against Defendant Karen
          Gardens Apartment, Corp.; however, when questioned with respect to these topics, Mr. Balagot
          admitted not having read any of the relevant papers and did not have a grasp of the topics
          identified in Plaintiffs’ FRCP 30(b)(6) notice.

                  In an effort to comply with Local Civil Rule 37.3, the parties agreed to jointly making an
          application seeking an expansion of the discovery schedule for Defendant to produce an
          individual knowledgeable on the subjects identified on Plaintiff’s FRCP 30(b)(6) notice; the
          FRCP 30(b)(6) deposition took place on March 30, 2021, and the discovery schedule closed on
          April 1, 2021, to the extent that scheduling order provided that the parties could, on consent,
 Case 1:20-cv-04694-BMC Document 27 Filed 04/06/21 Page 2 of 3 PageID #: 102




extend the February 10, 2021 deposition deadline so long as all discovery were completed by
April 1, 2021. On April 2, 2021, Your Honor denied the parties’ joint application and stated that
the proper remedy was to seek sanction.

        With respect to Plaintiffs’ efforts to comply with Rule 37, I sent Defendant’s counsel,
Aaron Goldsmith, an email on March 31, 2021, 4:05 PM, informing him that we had an issue
with the designated 30(b)(6) witness, Defendant Balagot, because Mr. Balagot was not familiar
with the subjects identified in Plaintiffs’ notice of deposition; I asked Mr. Goldsmith how he
wanted to deal with the matter. At 4:57 PM, I sent another email to Mr. Goldsmith stating
asking him to get back to me because discovery closed the following day, April 1, 2021, and I
had to deal with this before the close of discovery and closed by stating that we were hoping to
avoid moving for sanctions, pursuant to FRCP Rule 37. At 5:10 PM, Mr. Goldsmith responded
and stated that he was unsure whether there were any other witnesses who were more
knowledgeable than Mr. Balagot and that he was available to discuss the matter the following
day, April 1, 2021. At 7:23 PM, I sent another email to Mr. Goldsmith stating that Mr. Balavot
was the FRCP 30(b)(6) witness for Defendant Karen Gardens Apartment Corp. and that the
corporation had an obligation to produce a witness who was knowledgeable on the subjects
identified. The following day, April 1, 2021, 11:16 AM, I sent Mr. Goldsmith an email asking
him to call me and stated that we planned to file a FRCP Rule 37 motion if were unable to
resolve this matter. At 11:32 AM, Mr. Goldsmith called my office and we discussed the
aforementioned and agreed that the parties would make a joint application seeking additional
time for Defendant Karen Garden Apartments Corp. to produce another FRCP 30(b)(6) witness.
This telephone call lasted approximately three minutes. At 3:25 PM, I sent Mr. Goldsmith a
copy of my proposed joint letter for his review and asked him whether he approved. At 3:33 PM,
Mr. Goldsmith responded and asked me to modify the language to indicate that Defense counsel
was seeking a board member with sufficient knowledge who could act as a FRCP 30(b)(6)
witness. At 4:30 PM, I filed the joint letter described above seeking an expansion of the
discovery schedule.

       “Rule 37(d)(1)(A)(i) authorizes sanctions where the Rule 30(b)(6) witness is so
unprepared that it is "tantamount to a failure to appear." See Crawford v. Franklin Credit
Mgmt. Corp., 261 F.R.D. 34, 38-39 (S.D.N.Y. 2009)” Fischer v. Verizon N.Y., Inc., 18-cv-11628
(RA) (OTW), at *10 (S.D.N.Y. Aug. 31, 2020).

               A party seeking sanctions for an unprepared Rule 30(b)(6) witness
               must show that the deponent's inability to testify was "egregious
               and not merely lacking in desired specificity in discrete areas." See
               Fashion Exch. LLC v. Hybrid Promotions, LLC, No. 14-cv-1254
               (SHS) (OTW), 333 F.R.D. 302, 308 (S.D.N.Y. Sept. 26, 2019)
               (quoting Zappia Middle East Constr. Co. v. Emirate of Abu Dhabi,
               No. 94-cv-1942 (DC) (denying sanctions)); Crawford v. Franklin
               Credit Mgmt Corp., 261 F.R.D. 34, 39 (S.D.N.Y. 2009) (same).

Fischer v. Verizon N.Y., Inc., 18-cv-11628 (RA) (OTW), at *10 (S.D.N.Y. Aug. 31, 2020)
Case 1:20-cv-04694-BMC Document 27 Filed 04/06/21 Page 3 of 3 PageID #: 103
